DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant has amended claim 16 in the amendment filed on 11/10/2021. Claims 16-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 11/10/2021 with respect to claims 16-20 have been fully considered and are persuasive. The objection of the Abstract and the rejections of the claims in the last office action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claims: Please, replace the withdrawn claims 1-15 with the canceled claims 1-15 as below.

	1-15. (Canceled).
Allowable Subject Matter
Claims 16-20 are allowed. (Renumber as 1-5).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After further consideration of the prior arts of record and conducting new searches in EAST, Google, IEEE and ACM Digital Library, it appears that the prior arts of record such as Chiu et al. (US No. 2006/0248209 A1) and Chaudhri et al. (US No. 2009/0055768 A1) do not disclose, teach or fairly suggest the limitations of (in combination withal other features in the claim):
“receiving, at a computing device, a resize input;
resizing the feed reader from a first display including a first number of feed items to a second display including a second number of feed items based on the resize input, the first number different than the second number;
receiving, at the computing device, a scroll request;
determining, at the computing device, a scroll number based on the second number; and
scrolling based on the determination”, as recited in the independent claim 16.

The dependent claims 17-20, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/15/2022